Citation Nr: 0421430	
Decision Date: 08/05/04    Archive Date: 08/09/04	

DOCKET NO.  03-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
a dysthymic disorder, currently evaluated as 30 percent 
disabling, from an original grant of service connection.  

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
back condition, diagnosed as lumbosacral strain. 

3.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for an 
ear condition. 

4.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
chest pain. 

5.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
right hand condition. 

6.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
pseudofolliculitis, claimed as a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

The appellant had active military duty from May 1977 through 
May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the New 
Orleans, Louisiana,  Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board finds that the appellant's claim pertaining to the 
evaluation of his service-connected psychiatric disorder is 
ready for appellate review.  However, the remaining claims 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC, to ensure compliance with applicable 
law.  VA will notify the appellant if further action is 
required on his part.

FINDING OF FACT

The appellant's dysthymic disorder is characterized by 
symptoms approximating  panic attacks more than once a week; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for a 
dysthymic disorder are approximated. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9433 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

However, a VA General Counsel opinion has held that if in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A § 
5103A, VA receives a notice of disagreement that raises a new 
issue, section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  Precedent opinions of 
the chief legal officer of the Department and regulations of 
the Department are binding on the Board.  38 U.S.C.A. § 
7104(c).

In this regard, the appellant was advised by letter dated in 
October 2001 of what evidence would substantiate his claim of 
service connection for a dysthymic disorder.  In particular, 
the appellant was also advised that in order to establish his 
entitlement to a higher level of compensation for any 
service-connected disability, substantiating evidence would 
show that the disabling effects of the condition had 
increased in severity.  The appellant was advised that such 
evidence could include both competent medical sources and 
laypersons, including his own statement.  

The appellant was also provided with a statement of the case 
in July 2003, setting forth the general law pertaining to the 
rating of his depressive disorder and the evidence 
considered.  Further, in a November 2003 Travel Board 
hearing, the appellant presented testimony and argument 
relative to his claim pertaining to a higher disability 
rating.     

The record thus indicates that the appellant has been 
apprised of what evidence would substantiate his claim, and 
no further advisement is necessary or warranted.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded VA mental disorders examinations in 
March 2001, and February and June 2003, conducted by 
physicians who rendered relevant opinions.  Further opinions 
are not needed in this case because there is sufficient 
medical evidence to decide the claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Given the extensive development undertaken by the RO, the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, as well as the result favorable 
to this matter, the Board finds that the record is ready for 
appellate review.  

The Merits of the Claim

The record reflects that by rating decision dated in August 
2001, service connection for a dysthymic disorder was 
granted, and a 30 percent evaluation was assigned.  The 
appellant contends that the service connected depressive 
disorder is more disabling than is contemplated by the 30 
percent evaluation. 

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993).  In this 
matter, the evidence in favor of an assignment of a 50 
percent disability rating has reached this state of 
equipoise, and the appeal will be granted to this extent. 

The appellant's claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity. See 38 
U.S.C. § 1155; 38 C.F.R. §§ 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 38 
C.F.R. Part 4.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Because the appellant's disability rating 
claim has been in continuous appellate status since the 
original assignment of service-connection in August 2001, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The currently assigned 30 percent disability rating indicates 
that the appellant's disorder is assessed as involving 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9433 and General Rating Formula for Mental 
Disorders.

In order for a 50 percent rating to be assigned, the disorder 
would have to approximate symptoms indicating occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  
  
Of record when the appellant's claim was received in January 
2001 was a November 2000 VA medical treatment record.  It was 
noted that the appellant reported that he had worsening 
depression.  He related that he had had difficulty sleeping 
at night, because he was "anxious and down."  However, the 
appellant denied symptoms of psychosis, mania, or homicidal 
or suicidal thoughts.  The appellant stated that he was 
married and remained employed as a truck driver.  The 
appellant added that he had a supportive wife and a stable 
family life.  

The examiner noted that the appellant was alert and oriented 
in all three spheres.  He was noted to be cooperative and 
friendly.  There was noted to be no agitation or abnormal 
motor movements, and his speech was oriented and directed.  
There was also noted to be no psychosis, mania, or 
neurological abnormalities, although mild anxiety was noted.  
The appellant reported symptoms of depression which included 
occasional anorexia, sleep disturbance, early morning 
awakening, decreased energy, feelings of helplessness, 
occasional crying spells and introjected guilt.  There was 
noted to be no homicidal or suicidal ideation.  The appellant 
was diagnosed as having an adjustment disorder with a 
depressed mood.  

A Global Assessment of Functioning Score (GAF) of 80 was 
assigned.  Thus, the appellant's disorder was evaluated as 
involving those symptoms that were transient and expectable 
reactions to psychosocial stressors, with no more than slight 
impairment in social, occupational, or school functioning.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]; see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of between 31 to 40 suggest some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242.   

In March 2001, the appellant underwent a VA psychiatric 
examination.  The appellant reported that he had been 
depressed for an extended period and that he   believed that 
he was being "harassed by various parties, including the 
police."  The examiner noted the appellant was highly focused 
on his belief that these problems were caused by the fact 
that he had been involved in an interracial marriage 25 years 
earlier.  It was noted the appellant cried as he related his 
belief of persecution by others.  

Upon mental status examination, the appellant was noted to be 
alert and oriented in four spheres with no evidence of a 
thought disorder or psychosis.  There was also noted to be no 
evidence of hallucinations.  The examiner observed that the 
appellant appeared to be delusionally preoccupied with others 
being against him and with issues related to his previous 
marriage.  

While the examiner observed that the appellant was not 
rational in regard to the fact that most people were unaware 
of his prior interracial marriage and that the appellant was 
experiencing a depressed mood which was likely due secondary 
to delusional thinking, there also was noted to be evidence 
of a long-term dysthymic kind of depression.  It was noted 
the delusional process may have worsened in recent years 
since the appellant's retirement from the military.  

The examiner opined the appellant was experiencing "a 
significant delusional disorder," which had not been 
diagnosed previously.  Also diagnosed was a  dysthymic 
disorder and a personality disorder, not otherwise specified.  
A GAF score of 45 was assigned to the delusional disorder.  A 
GAF score of 55 was assigned to the impairment caused solely 
by the dysthymic disorder.  In a May 2001 addendum to the 
examination report, the examiner reported that the dysthymic 
disorder was related to military service.  

In October 2001, treatment records generated by the 
Crossroads Regional Hospital were received.  Among these 
records is a report of hospitalization in September 2001.  
The appellant reported at the time of his admission that it 
was the first time he had been hospitalized for psychiatric 
problems.  The appellant reported that he was "losing 
control" and that he needed to be in a "safe environment."  
The appellant also related feelings of prejudice.  The 
appellant added that he had been depressed since 1982, and 
that he had increasing depression and irritability.  The 
appellant also reported having crying spells, insomnia, and 
decreased concentration.   The appellant also reported 
feelings of persecution and unfair treatment.  The appellant 
also related homicidal ideation towards a certain individual, 
but that he had not made any homicidal attempts. 

Upon mental status examination, the appellant was noted to be 
alert, casually dressed and well groomed.  The appellant was 
noted to be oriented to year, month, and location.  He was 
noted to be cooperative but tense.  The examiner noted the 
appellant's mood was angry, irritable and depressed.  His 
affect was depressed but appropriate with his mood.  Speech 
was noted to be nonpressured, normal in volume and rate, and 
soft in tone.  His thought processes were coherent, relevant 
and logical and showed no abnormal use of words, blocking, 
racing, circumstantiality, distractability, flight of ideas, 
looseness of associations, slowing or tangentiality.  The 
appellant was noted to have endorsed delusional ideas of 
reference and homicidal ideas.  However, he denied fears, 
obsessions, phobias, and suicidal ideation.  

The diagnosis was a major depressive disorder which was 
recurrent and severe with psychotic features.  The GAF score 
assigned was 30.  The examiner noted that the appellant's 
prognosis appeared to be fair.  

Also of record is a VA psychiatry treatment note dated in 
November 2001.  It was noted the appellant had been 
previously employed as a truck driver, but that he had not 
worked since August of 2000.  The appellant was then noted to 
be neatly attired and groomed, as well as alert, cooperative, 
and conversant with the examiner.  The diagnosis was a 
depressive and anxiety disorder, not otherwise specified.  A 
GAF score of 60 was assigned.

In June 2003, the appellant underwent a VA mental disorders 
examination.  It was noted that although the appellant had 
been previously prescribed medication, he had stopped or 
altered its use.  It was noted that the appellant remained 
married, although he was not working and that he had not 
worked since August 2000 due to problems with irritability 
and a number of confrontations.  

Clinical evaluation found that the appellant was withdrawn, 
irritable, and that he had fair sleep with medication.  It 
was further noted the appellant was in a work- study program 
and was attending college courses.  The examiner observed 
that the appellant's depression with medication had been 
manageable.  However, the examiner further noted that there 
had been no sustained remissions in the appellant's disorder, 
and he continued to be sensitive and depressed.  It was noted 
that the appellant had managed to avoid major conflict 
through withdrawal and isolation.  

The examiner noted that the appellant was oriented in three 
spheres.  He was calm and cooperative as to the examination.  
The appellant reported no suicidal thoughts, although he 
reiterated the previously noted homicidal thoughts.  The 
appellant admitted that he had assaulted others, including 
his wife.  The examiner observed that the appellant was able 
to communicate, but because of withdrawal and difficulty 
confronting issues, he had difficulty doing so.  It was noted 
that the appellant had previous inappropriate and intense 
anger, and that this had led to confrontation with others.  
It was noted his hygiene and appearance was appropriate.  His 
cognition was also noted to be intact, and there were noted 
to be no obsessive or ritualistic behaviors.  His rate and 
flow of speech were noted to be a "bit hesitant" when 
discussing issues that upset him, but that it was controlled 
and appropriate.  His psychomotor activity was also noted to 
be normal.  The appellant reported no current panic attacks, 
but that he had residual depression.  He reported his sleep 
was acceptable upon medication.

The diagnosis was dysthymia which was severe and chronic, 
alcohol abuse, in remission, and cannabis abuse, in 
remission.  The latter two disorders were noted to be in 
remission.  A GAF score of 50 was assigned.  

During the November 2003 Travel Board hearing, the appellant 
testified that he avoided and was mistrustful of others.  He 
added that he had aggressive thoughts against others.  
However, the appellant added that he was enrolled in an 
educational program.  At the hearing, the appellant submitted 
a copy of a March 2003 decision by the Social Security 
Administration, which found that because he had not engaged 
in substantially gainful activity since August 3, 2000, he 
was disabled within the meaning of that agency's law and 
regulations as of that date.  The Social Security 
Administration specifically found that the appellant's severe 
impairment was that of chronic major and severe depression 
with psychotic features superimposed by dysthymia.  

As is noted above, in order for a 50 percent rating to be 
assigned, the evidence would have to approximate findings of 
occupational and social impairment with reduced reliability 
and productivity.  38 C.F.R. § 4.130, Diagnostic Code 9433.   
Because the record indicates that the appellant may have some 
symptoms supportive of such a disability evaluation, the 
appeal will be granted to that extent.

First, although the Social Security Administration findings 
and the VA medical report of November 2000 are not in 
agreement as to the specific date in this regard, the record 
indicates that the appellant has not been employed since late 
2000.    However, the appellant is enrolled in college 
courses, thus indicating that his impairment is not more 
reduced than as described by the criteria for a 50 percent 
evaluation.  Second, throughout the period, the appellant is 
noted to have remained married and maintained what the VA 
examiner then termed a stable family life.  

The clinical findings throughout the period subsequent to 
August 2000 are consistent in several particulars and are 
mixed as to the assignment of a 50 percent rating.  While the 
appellant is noted to be constantly depressed and has 
difficulty sleeping and concentrating, he nonetheless is 
aware of his surroundings and functions independently.  
Conversely, while the appellant to have symptoms akin to 
panic attacks more than once a week and has impaired abstract 
thinking and disturbances of motivation and mood, there is no 
evidence indicating that the appellant displays flattened 
affect or those disturbances in speech or thought that 
support a 50 percent evaluation.   Thus, the evidence as to 
the assignment of this rating is in balance.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied and a 50 percent rating will be granted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 

Although a 50 percent disability evaluation will therefore be 
granted, the Board has considered whether the evidence would 
support the assignment of a 70 percent evaluation.  See 
Fletcher v. Derwinski, 1 Vet. App. 394 (1991).  However, the 
appellant manifestly does not exhibit those disturbances of 
mood, motivation or awareness that are requisite for the 
assignment of a rating greater than 50 percent.
There is no evidence indicating the appellant to have 
suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; spatial 
disorientation; neglect of personal appearance and hygiene; 
and such difficulty in adapting to stressful circumstances 
(including work or a worklike setting) that would warrant the 
assignment of a 70 percent rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9433.    



ORDER

A 50 percent disability rating for a dysthymic disorder is 
granted.  


REMAND

By rating decision dated in October 1997, service connection 
for a spinal condition, diagnosed as lumbosacral strain, ear 
pain due to otitis media, chest pain, a right hand 
disability, and a skin disability was denied.  Although the 
appellant filed a notice of disagreement as to this denial, 
he did not complete his appeal and the appeal was closed.  In 
January 2001, the appellant sought to reopen his claims.  

The passage of the VCAA expanded the duty of VA to notify the 
appellant and the representative of requisite evidence, and 
enhanced the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Decisions 
by the appellate courts have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F. 3d 1334 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record does not reflect that the appellant was apprised 
in accordance with the VCAA of what evidence would 
substantiate his attempt to reopen the claims.  In this 
regard, the Board notes that the RO wrote to the veteran in 
February 2001 about reopening previously denied claims but 
did not tell him in that letter what information or evidence 
he needed to submit to reopen his claims.  Rather, the RO 
stated that it would contact him in the future to tell him 
specifically what he needed to do to support his claims.  
However, no other letter appears to have been sent before the 
August 2001 rating decision was issued.  The February 2001 
letter did not explain to the veteran that new and material 
evidence was required to reopen a claim or what constituted 
new and material evidence.  Moreover, in the January 2003 
statement of the case, the RO provided the veteran with the 
incorrect version of 38 C.F.R. § 3.156(a) defining new and 
material evidence.  Since the veteran filed his claim in 
January 2001, the version of the regulation in effect before 
the amendments made effective August 29, 2001, applies to his 
claims.

In order to ensure that the appellant is accorded these due 
process rights, the appeal is therefore REMANDED for the 
following action:

1.  The RO will advise the appellant 
of what evidence would substantiate 
his attempt to reopen his claims 
pertaining to a spinal condition, 
diagnosed as lumbosacral strain; ear 
pain due to otitis media; chest pain; 
a right hand disability; and a skin 
disability in accordance with the 
provisions of the VCAA.  The RO 
should inform him what constitutes 
new and material evidence.  In 
addition, the RO should ascertain if 
the appellant has received any VA, 
non-VA, or other medical treatment 
for the disorders in question that is 
not evidenced by the current record.  
The appellant should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should 
then obtain these records and 
associate them with the claims 
folder.  

2.  Thereafter, the RO should take 
such additional 
development action as it deems proper 
with respect to the claims.  
Following such development, the RO 
should review and readjudicate the 
claims.  If any such action does not 
resolve the claims, the RO shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, 
the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



